Exhibit 10.1

January 11, 2013

Mr. Dominic A. Romeo, CPA

381 Belle Foret Drive

Lake Bluff, IL 60044

Dear Dom:

On behalf of Thor Industries, Inc., I am pleased to make this offer to you to be
our Chief Financial Officer. Through the interview process our management team
and Board of Directors have unanimously determined you to be an excellent fit at
Thor. As I am certain you discussed in many of your interviews, “fit” is a term
of significant meaning to Thor. We have carefully crafted our management team to
position our Company to continue on its path of success for the long term. I am
confident that your knowledge, skills and experience will be among our most
valued assets.

Should you accept our offer, the terms of your employment shall be as follows:

Salary: Annual gross salary of $650,000, paid in biweekly installments.

Inception Bonus: A one-time inception bonus equal to $750,000 of restricted
stock units (“RSUs”) that will vest in three annual installments with the first
occurring in or about October of 2013. This award is subject to the terms
outlined in Exhibit A to this Letter.

Non-equity Incentive Performance Bonus: Annual non-equity incentive compensation
equal to $300,000 plus .15% of the Company’s net earnings before taxes. Based on
your anticipated start time of February 1, 2013, our forecast indicates that the
incentive bonus payable in two quarterly installments after the quarters ending
in April and July respectively will be approximately $354,000. For our 2014
Fiscal Year, the estimated non-equity incentive award at $300,000 plus .15% of
net profit before taxes is equal to approximately $656,000. Of course, these
numbers as well as all other estimates contained in this letter are based on
forecasts and the actual results may differ.

Equity Incentive Bonus: Annual RSU award equal to .3% of the Company’s NBT
subject to the vesting schedule and terms outlined in Exhibit A to this Letter.
Based on your anticipated start time, our forecast indicates that the incentive
bonus payable in two quarterly installments after the quarters ending in April
and July respectively will be approximately $408,000. For our 2014 Fiscal Year,
the estimated equity incentive award at .3% of net profit before taxes is equal
to approximately $712,000. Of course, these numbers are based on forecasts and
the actual results may differ.



--------------------------------------------------------------------------------

Mr. Dominic A. Romeo

January 11, 2013

Page Two

 

Dom, based on our current forecasts, your aggregate compensation would be as
follows:

 

Six Months ending July 31, 2013

  

Sign On Bonus awarded in RSUs:

   $ 750,000   

Cash Compensation comprised of salary and incentive bonus:

   $ 679,000   

Equity Incentive awarded in RSUs:

   $ 408,000   

Fiscal year 2014 (ending July 31, 2014)

  

Cash Compensation:

   $ 1,306,000   

RSUs

   $ 712,000   

In addition to your compensation, Thor provides a very competitive benefits
package for its eligible employees. Employees may participate in Thor’s health
insurance benefits (medical, dental and vision), life insurance, and short term
and long term disability plans. With this letter, I am enclosing booklet that
outlines the Company’s benefit plans. Of course, the plans are subject to change
based on what management and our Board deem to be in the best interests of the
Company and our shareholders.

Additional terms and conditions of this offer relating to Section 409A of the
Internal Revenue Code are set forth in the enclosed Exhibit B.

As an officer of the Company, you would be covered by the Company’s D & O policy
and would receive additional indemnity from the Company.

The position calls for you to work out of Elkhart, Indiana. The Company is proud
of the newly renovated office building located on the St. Joseph River in
downtown Elkhart that we will occupy in March of this year. I am certain that
you will find that the new office will offer a great environment for our
corporate team.

Our offer is contingent upon us reaching a mutually satisfactory resolution to
your ownership in Nexus RV.

Upon your acceptance of this offer, this letter, together with the other
documents referred to herein, contains the entire agreement between you and the
Company with respect to your employment and supersedes all prior agreements and
understandings, oral or written, between the parties. This letter may not be
amended orally.

This offer of at-will employment is made subject to the laws of the State of
Indiana. This letter shall be governed by and construed in accordance with the
laws of the State of Indiana, without regard to conflicts of law principles.



--------------------------------------------------------------------------------

Mr. Dominic A. Romeo

January 11, 2013

Page Three

 

I welcome the opportunity to discuss the terms of this offer with you. My office
phone number is 203-661-1333 and my cell phone number is 203-461-5201.

Dom, I very much look forward to welcoming you to our management team. Please
acknowledge your assent and agreement to the terms of this letter by signing in
the space provided below and returning the same to my attention.

Sincerely,

 

/s/ Peter B. Orthwein Peter B. Orthwein

Chairman and Chief Executive Officer

Agreed to and accepted on this 14th day of January, 2013.

 

/s/ Dominic Romeo

Dominic Romeo



--------------------------------------------------------------------------------

EXHIBIT A TO ROMEO OFFER LETTER

Vesting Period

The award will vest over a three (3) year period in equal annual installments
typically beginning on the first anniversary of the award grant. Please note, if
you leave the Thor family of companies for any reason, except as noted below,
you forfeit all rights to any unvested units.

Tax Implication

At Vesting: Under normal federal income tax rules, an employee receiving a
Restricted Stock Unit is not taxed at the time the grant is made. Instead, the
employee is taxed at vesting. The amount subject to tax is the market value of
the stock on the vesting date. The IRS treats this as ordinary income as of the
vesting date. You may choose to consult with your tax advisor on the tax
implications of your award.

At Sale: If shares received upon vesting are later sold, then any gain or loss
on sale of shares (i.e. post-vesting share price appreciation/depreciation) is
taxable as short- or long-term capital gain, depending on how long the stock has
been held.

Paying Income Tax on Restricted Stock via Net Shares

Computershare Stock Plan Services will administer the plan, which includes an
annual statement and processing income tax withholding through net shares.

Net shares is a process through which the appropriate number of shares are
withheld at vesting in order to cover an employee’s tax withholding obligation.
At the time of vesting, you will receive the number of shares vested less the
number of shares withheld for tax purposes. This process is designed to
alleviate the tax impact on the employee by avoiding or minimizing the
employee’s tax liability associated with the award.

Recoupment Provision

Thor has established a recoupment provision that applies to all forms of
incentive compensation paid to employees of Thor and each operating company.
This policy will have a three (3) year look back period during which any
incentive compensation that was paid within that three (3) year period that was
based on what are subsequently determined to be erroneous financial statements
specific to Thor, must be repaid to Thor if and only if (1) the erroneous
financial statements of Thor were, in whole or in part, the basis for the
incentive compensation that was paid and (2) the erroneous financial statements
resulted in an amount of incentive compensation being paid to a recipient that
would not have been payable if the financial statements had not been erroneous.
Under this policy, only the portion of incentive compensation which is
subsequently determined to have been paid based upon an error in the financial
statements will be subject to the repayment obligations of the policy.

Dividends

Dividends will not be earned on unvested shares. However, once the shares vest
and are issued to you, dividends will be paid as announced by the Company from
time to time.

Retirement Eligibility

In the event you are planning to retire, Thor’s Compensation and Development
Committee will address unvested restricted units and provide you additional
details.



--------------------------------------------------------------------------------

EXHIBIT B TO ROMEO OFFER LETTER

This letter is intended to be interpreted and applied so that the payments and
benefits set forth herein shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
or shall comply with the requirements of Section 409A and shall be interpreted
accordingly.

To the extent necessary to avoid imposition of any additional tax or interest
penalties under Section 409A (such tax and interest penalties, a “Section 409A
Tax”), notwithstanding the timing of payment provided in any other section of
this letter, the timing of any payment, distribution or benefit pursuant to this
letter shall be subject to a six (6)-month delay in a manner consistent with
Section 409A(a)(2)(B)(i); provided, that. if you die during such six (6)-month
period, any such delayed payments shall not be further delayed, and shall be
immediately payable to your devisee, legatee or other designee or, should there
be no such designee, to your estate.

Each payment under this letter (including any installment payments) shall be
treated as a separate payment for purposes of Section 409A.

All expenses or other reimbursements paid pursuant to this letter shall in no
event be paid later than the end of the calendar year next following the
calendar year in which you incur such expense. With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A, (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, and (iii) such payments shall be made on or before the last day of
your taxable year following the taxable year in which the expense was incurred.